Citation Nr: 0728118	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral tinea pedis with onychomycosis.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for sleep apnea 
syndrome.

5.  Entitlement to service connection for a lipoma of the 
back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1981 until May 1984, 
and from October 2003 until July 2004.  In between that time, 
the veteran served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, and from an April 2005 rating decision of the RO 
in North Little Rock, Arkansas.  

With respect to the veteran's bilateral tinea pedis claim, 
service connection was initially granted in an August 2004 
rating action, with a noncompensable rating assigned.  Notice 
of that determination was issued on August 23, 2004.  In 
correspondence received in September 2004, only about five 
weeks later, the veteran requested to "reopen" his case.  A 
subsequent April 2005 rating decision continued the 
noncompensable evaluation.  A notice of disagreement was 
received on August 19, 2005. 

Because the notice of disagreement received on August 19, 
2005, was still timely as to the August 2004 initial rating 
assignment, and given the ambiguity of the September 2004 
communication to "reopen" the claim, the Board resolves all 
doubt in the veteran's favor and finds intent to appeal the 
initial rating determination with respect to the tinea pedis 
claim.  Accordingly, the issue for consideration is 
appropriately framed as set forth on the title page of this 
decision.

It is noted that the veteran's DD Form 214 shows dates of 
active service from November 1999 to July 2004 for the 
veteran's second tour of active duty.  However, an August 
2004 letter from the Department of the Army indicated that 
the veteran's service dates for that tour should read as 
October 2003 until July 2003.  This is critical here as 
several issues hinge on whether the veteran's claimed 
conditions preexisted entry into service.

The issues of entitlement to service connection for 
hypertension, sleep apnea and lipoma of the back are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
bilateral tinea pedis with onychomycosis has been productive 
of complaints of peeling skin; objectively, the competent 
evidence does not indicate treatment involving 
corticosteroids or immunosuppressive drugs, and the 
disability has been shown to cover zero percent of exposed 
areas affected and no more than 3 to 4 percent of the entire 
body.

2.  The competent evidence does not demonstrate any 
recognized disability manifested by high cholesterol.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for bilateral tinea pedis with onychomycosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7899-7813 
(2006).

2.  A disability manifested by high cholesterol was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's increased rating claim, the 
appeal stems from the initial rating assignment as to his 
bilateral tinea pedis with onychomycosis.  In this regard, 
because the August 2004 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the August 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  

With respect to the veteran's claim of entitlement to service 
connection for high cholesterol, VA satisfied its duty to 
notify by means of a December 2004 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
high cholesterol claim, no higher rating or effective date 
will be assigned.  As such, there is no prejudice to the 
veteran.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini the Court held 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As to the duty to assist, the claims file contains the 
veteran's service medical records for his two tours of active 
duty, as well as his National Guard records.  The claims 
folder does not contain an entrance examination for the 
veteran's second tour of active duty.  However, it appears 
that all available records have been obtained.  Indeed, an 
additional request was sent to the Records Management Center 
in St. Louis, Missouri in February 2006.  In response, all 
records from January 1980 until October 15, 2003, were sent 
to VA.   

Further, the claims folder contains reports of VA post 
service treatment and examination.  Additionally, lay 
statements from the veteran's spouse, a fellow serviceman, 
and a co-worker are of record.  Moreover, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a June 2007 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased rating-bilateral tinea pedis with onychomycosis

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for bilateral tinea pedis with 
onychomycosis is an appeal from the initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for his bilateral tinea 
pedis with onychomycosis pursuant to Diagnostic Code 7899-
7813, concerning dermatophytosis.  That Code section 
instructs that dermatophytosis is to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending on the 
prominent disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813.  Here, the Board finds that evaluation under Diagnostic 
Code 7806, for dermatitis, is the most appropriate means of 
rating the disability at issue.

Under Diagnostic Code 7806, a noncompensable rating applies 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than 
topical therapy required during the last 12 months.  To be 
entitled to the next-higher 10 percent evaluation, the 
evidence must demonstrate at least 5 percent, but less than 
20 percent of the entire body, or at least 5 percent but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. 

The Board finds no support for a compensable evaluation under 
Diagnostic Code 7806.  Indeed, at his April 2004 VA 
examination, the veteran stated that he only treated his skin 
disability with over-the-counter topical creams.  Subsequent 
April 2005 VA examination again indicated his use of topical 
creams.  No evidence shows use of corticosteroids or other 
immunosuppressive drugs.  Moreover, the evidence fails to 
show that at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent but less than 20 percent, 
of exposed areas are affected.  To the contrary, the VA 
examiner in April 2005 noted that for approximately 9 months, 
the percentage of exposed area affected was zero, with the 
tinea pedis covering 3 to 4 percent of the entire body, with 
no scarring or disfigurement.  No other evidence reflects 
greater coverage of the skin disability.

The Board acknowledges the veteran's complaints of peeling 
skin between his toes, raised upon VA examination in April 
2004.  The Board also acknowledges the veteran's June 2007 
hearing testimony, to the effect that his tinea pedis causes 
him pain when he cuts his toenails.  However, the objective 
evidence, as detailed above, is simply not commensurate with 
the criteria for a compensable rating.  Further, because the 
disability at issue does not involve scarring or 
disfigurement of the head, face, or neck, no alternate 
Diagnostic Codes are relevant here.  

In conclusion, assignment of a compensable rating for the 
veteran's service-connected bilateral tinea pedis with 
onychomycosis is not warranted for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

II.  Service connection-high cholesterol

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran is claiming entitlement to service connection for 
high cholesterol.  Service connection is only warranted where 
the evidence demonstrates disability.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1 
(2006); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the Board concludes that the claim of 
entitlement to service connection for high cholesterol must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
tinea pedis with onychomycosis is denied.

Service connection for high cholesterol is denied.


REMAND

The Board finds that additional development is required with 
respect to the veteran's claims of entitlement to service 
connection for hypertension, sleep apnea syndrome, and lipoma 
of the back.  

The claims file clearly establishes current disability as to 
all three conditions.  However, the evidence of record is not 
sufficient to make a determination as to whether such 
conditions were incurred in or aggravated by active service.  

Under 38 U.S.C.A. § 1111, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.

In the present case, the veteran had two tours of active 
service.  Service medical records for his first tour, from 
1981 to 1984, are silent as to any complaints or treatment 
for hypertension.  

Between the veteran's first tour of active duty but prior to 
his second tour, he  received treatment for hypertension in 
the National Guard.  Specifically, a June 2002 treatment 
record reveals a diagnosis of hypertension.  At that time, 
the veteran's blood pressure was 160/122.  The veteran was 
informed that he was "borderline stroke."  He was given 
medication to lower his blood pressure.  Moreover, evidence 
between his two periods of active duty includes a September 
2003 study from the Arkansas Sleep Disorder Diagnostic Center 
which diagnosed obstructive sleep apnea.  No records prior to 
October 2003 show objective complaints or treatment for 
lipoma of the back.

There is no enlistment examination for the veteran's second 
tour of active duty beginning in October 2003.  Records from 
this period of service dated in December 2003 indicate 
treatment for lipoma of the back.  At that time, the veteran 
stated that the condition had developed eight years earlier.  
The treatment records associated with this period of active 
service also show that a Physical Evaluation Board found the 
veteran physically unfit for service as a result of 
obstructive sleep apnea.  Records associated with the 
Physical Evaluation Board proceedings continued to indicate a 
diagnosis of hypertension.  

No competent medical profession has evaluated the evidence 
described above and offered an opinion as to whether the 
veteran's currently diagnosed hypertension, sleep apnea 
syndrome, and lipoma of the back, were incurred in or 
aggravated by active service.  Such an opinion must be 
obtained before the claims may be fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding 
records of the veteran's treatment at the 
Little Rock, Arkansas, VA Medical Center, 
arrange for a VA examiner to examine the 
veteran to determine the likelihood that 
his hypertension, sleep apnea syndrome 
and lipoma of the back preexisted his 
tour of active service beginning in 
October 2003.  The claims folder should 
be made available to and reviewed by the 
examiner.  The examiner must also comment 
on the likelihood that any such 
preexisting conditions were aggravated by 
active service from October 2003 to July 
2004.  

Regardless of the response to the above 
inquiry, the examiner is also requested 
to answer the following: if it could be 
presumed that hypertension, sleep apnea 
syndrome, and lipoma of the back did not 
preexist service, is it at least as 
likely as not that the current diagnosed 
are causally related to the in-service 
treatment for these disabilities?

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The examiner's report should indicate 
that the claims file was reviewed.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


